Name: Commission Regulation (EEC) No 1471/85 of 3 June 1985 amending Regulation (EEC) No 81/85 increasing to 250 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6. 85 Official Journal of the European Communities No L 145/5 COMMISSION REGULATION (EEC) No 1471/85 of 3 June 1985 amending Regulation (EEC) No 81/85 increasing to 250 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 81 /85 (4), as amended by Regulation (EEC) No 923/85 (*), opened a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 23 May 1985, Italy informed the Commission of the intention of its intervention agency to increase by 50 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 250 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 81 /85 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 81 /85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 250 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 250 000 tonnes of durum wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 81 /85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1985. For the Commission Frans ANDRIESSEN Vice-President ( «) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19. 4. 1984, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 11 , 12. 1 . 1985, p. 8 . 0 OJ No L 100, 10. 4. 1985, p. 7. No L 145/6 Official Journal of the European Communities 4. 6. 85 ANNEX ANNEX I (tonnes) Place of storage Quantity Cuneo 10 877 Ferrara 53 724 Bologna 20 597 Modena 97 Ravenna 2 235 Ancona 8 420 Pescara 238 Livorno 6 107 Grosseto 4 662 Viterbo 2 973 Roma 8 253 Caserta 787 Napoli 23 125 Bari 703 Foggia 84 735 Catania 1 888 Palermo 15 762 Agrigento 1 024 Caltanissetta 3 794'